Citation Nr: 1527745	
Decision Date: 06/29/15    Archive Date: 07/09/15

DOCKET NO.  09-43 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a psychiatric disability.

2.  Entitlement to service connection for a low back disability.  

3.  Entitlement to a rating in excess of 30 percent for a right knee disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

G. Wasik, Counsel


INTRODUCTION

The Veteran had active duty service from November 1979 to January 1985.  

This appeal comes before the Board of Veterans' Appeals (Board) from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Winston-Salem, North Carolina.

When this case was before the Board in January 2013, it was remanded in part and decided in part

The record before the Board consists of paper claims files and electronic records within Virtual VA and the Veterans Benefits Management System.


REMAND

The issue of entitlement to service connection for psychiatric disability was remanded by the Board in January 2013, in part, to afford the Veteran a VA examination to determine the nature and etiology of all acquired psychiatric disorders present during the period of the claim.  A VA examination was conducted in March 2013.  The examiner diagnosed the Veteran with a panic disorder with agoraphobia.  With regard to the etiology of the disorder, the examiner stated that she was unable to make this determination without resort to speculation.  The examiner did not elaborate on why she was unable provide the requested opinion without resort to speculation.  Before the Board can rely on the examiner's conclusion that an etiology opinion would be speculative, the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the Board's review of the evidence.  Cf. Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  It is not otherwise apparent to the Board.  Therefore, further development is required before the Board decides this issue.

The record reflects that a December 2013 rating decision denied service connection for a low back disability.  In January 2014, VA sent the Veteran a letter stating that they had received his written notice of disagreement.  There is no copy of this notice of disagreement in the paper claims files or the electronic records.  In March 2014, the Veteran submitted a statement in support of the claim in response to VA's January 2014 letter stating he desired to have the appeal handled through the traditional process.  Later in March 2014, the Veteran submitted a VA Form 9 pertaining to his back claim and also requested a video conference hearing.  There is no statement of the case for the back claim in the paper claims files or the electronic records.  Therefore, the outstanding documents should be associated with the record and the Veteran should be scheduled for the requested hearing.  

Since the Veteran has requested a Board videoconference hearing, the Board will also defer its decision on the claim for an increased rating for his right knee disability.  Any outstanding records pertinent to the knee claim should be obtained while the case is in remand status.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims, to include any more recent VA treatment records.  

2.  Then, all pertinent evidence of record should be made available to and reviewed by the examiner who conducted the February 2013 VA mental examination.  She should be requested to prepare an addendum to the examination report which either provides the previously requested etiology opinion or provides the rationale for why she determined that she is unable to provide the required opinion.  If the examiner cannot provide an opinion without resorting to mere speculation, she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  

If the prior examiner is unavailable, then the Veteran should be provided another VA examination by a psychiatrist or psychologist who should review the Veteran's pertinent history and provide the required opinions with supporting rationale. 

3.  Associate with the record the Veteran's notice of disagreement with the denial of service connection for a low back disability and the statement of the case on the low back disability

4.  Undertake any other indicated development.

5.  Then, readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative should be provided a supplemental statement of the case and he should be scheduled for a videoconference hearing before the Board in accordance with the docket number of his appeal.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the U. S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


